NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               AUG 6 2021
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
LEONARD TOBIN,                                   No.   20-71585

              Petitioner-Appellant,              Tax Ct. No. 13653-18

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.


                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Leonard William Tobin appeals pro se from the Tax Court’s decision,

following a bench trial, upholding the Commissioner of Internal Revenue’s

determination of deficiencies and imposition of penalties for tax year 2015. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 26 U.S.C. § 7482. We review the Tax Court’s legal

conclusions de novo and its factual findings for clear error. Hardy v. Comm’r, 181

F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      1.     The Tax Court properly upheld the Commissioner’s deficiency

determination concerning Tobin’s unreported income. Tobin’s wages in 2015

were taxable income, and his arguments to the contrary are frivolous. Maisano v.

United States, 908 F.2d 408, 409 (9th Cir. 1990) (“This argument . . . is simply a

variation on the ‘wages are not income’ argument which we repeatedly have

rejected as frivolous and do so again here.”). The Tax Court correctly concluded

that Tobin’s 2015 wages were not excludable wages for services performed in

foreign countries because there was no evidence that Tobin filed an election to

exclude his foreign earned income under 26 U.S.C. § 911 or Treas. Reg. § 1.911-7

for the 2015 tax year or any previous tax year.

      2.     The Tax Court properly upheld the Commissioner’s deficiency

determination concerning Tobin’s health savings account distributions because he

failed to prove that he spent the distributions on his qualified medical expenses. 26

U.S.C. § 223(f).




                                          2
      3.     We do not consider arguments that are not specifically and distinctly

raised and argued in an appellant’s opening brief or arguments that are made for

the first time on appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3